DETAILED ACTION
An amendment, amending claims 1, 11 and 12, was entered on 3/21/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the amendment to claims 1 and 11 overcomes the rejection under § 112.  This is persuasive and this rejection has been withdrawn.
Applicant argues that neither Kinlen nor Wang discloses that the fibers the fibers have a permeable open porosity.  This is not persuasive.  Wang teaches that pretreating the fibers with an acid swells the fibers and allows for infiltration of the metal precursor (i.e. pretreating with the acid produces a permeable open porosity that permits infiltration) (3:55-65).  It is also noted that this is the same mechanism which the current claims recite for forming the permeable porosity (see claims 12-13).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites that the pretreatment forms the permeable open porosity.  There is no support for this in the original disclosure.  The closest disclosure is in [0012] which states that the pretreatment may be used to enhance susceptibility of the substrate to further coatings, but this is much broader than the newly added claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen (US 2019/0390037) in light of Wang et al. (US 6,228,922).
Claims 1-8 and 11-13:  Kinlen teaches a process of forming a conductive metal-polymer composite coated fiber (Abst.) comprising the steps of: providing a polyetheretherketone fiber substrate (¶ 0023); depositing a conductive metal coating on the fiber, such as copper (¶¶ 0022, 0040); and treating the surface of the metal coating with a polymer to form a metal-polymer composite (¶¶ 0042; 0024), the polymer including polyurethane (¶ 0024).
Kinlen teaches that the metal can be deposited by any suitable process (¶ 0040), but fails to teach a process of immersion, decomposition and reduction.  Wang teaches a process of forming a conductive metal coating on a polymer fiber, such as copper or silver (Abst.), wherein the coating is formed by immersing the fiber in an aqueous solution of silver nitrate (4:5-25) and thermally reducing (i.e. claimed decomposing) the solution to deposit silver on the fiber (Abst.; 3:15-23).   Wang further teaches that the deposition process involves pretreating the fibers with phosphoric acid (4:7-24) in order to swell the fibers making them more easily infiltrated (i.e. claimed pretreating the fibers to provide fibers having a permeable open porosity) (3:56-65).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, because Kinlen teaches that any suitable method may be used and because Wang teaches that such a suitable method is one wherein the metal solution is reduced into the immersed fibers which have been pretreated to allow infiltration, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected this process as the process for depositing conductive metal onto the fibers of Kinlen with the predictable expectation of success.
With respect to the selection of silver, Kinlen broadly teaches that the metal should be conductive and Wang teaches that either silver or copper is suitable (3:15-23).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected silver in place of copper as the conductive metal of Kinlen with the predictable expectation of success.
Claim 14:  Kinlen/Wang fail to discuss whether the decomposition process is continuous.  However, it has been held that it is prima facie obvious to make a batch process continuous.  MPEP § 2144.04(V)(E).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the decomposition process continuous with the predictable expectation of success.
Claims 15, 16 and 19:  Wang teaches that the duration and conditions of the process (such as temperature) can be adjusted depending on the desired amount of silver to be deposited (3:56-65).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a contact duration of 3-12 or 45-55 seconds, a heating duration of 40-60 or 160-180 seconds and a temperature of 90-300˚C with the predictable expectation of success depending on the desired amount of silver to be deposited.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kinlen and Wang in light of Ishikawa et al. (US 2011/0031001).
Claim 9:  Wang teaches that the silver compound can be organic (3:15-23), but fails to teach using toluene as the solvent.  Ishikawa, however, teaches that toluene is a suitable solvent for organic silver precursors (¶¶ 0051, 0032-0033).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected toluene as the solvent in modified Kinlen with the predictable expectation of success.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kinlen and Wang in light of Yang et al. (US 2013/0192423).
Claim 10:  Wang fails to teach that the metal solution includes one of the claimed additives.  However, Yang teaches a process of reducing silver precursors into silver and explains that the silver precursor solution should include silver nanoparticles as a seed to aid in reduction and formation of silver (¶ 0055).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included metal nanoparticles in the solution of modified Kinlen in order to aid in the formation of silver.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen and Wang in light of Aisenbrey (US 2006/0289189).
Claim 17:  Wang fails to teach that the steps of depositing the metal are repeated.  Aisenbrey teaches a process of forming a metal coating on fibers (Abst.) and explains that the deposition steps can be repeated where multiple layers of the metal are desired (¶ 0045).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have repeated the deposition steps if multiple layers of silver were desired.
Claim 18:  Wang teaches that the duration and conditions of the process (such as temperature) can be adjusted depending on the desired amount of silver to be deposited (3:56-65).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a lower temperature in the first decomposition step depending on the desired amount of silver in each layer.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kinlen and Wang in light of Hart et al. (US 2008/0187648).
Claim 20:  Wang fails to discuss how the fibers are heated.  Hart teaches a process of forming a metal on a substrate (Abst.) and explains that one suitable means for heating the substrate is by maintaining conductive contact between a heat source and the substrate (¶ 0098).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have heated the fibers of modified Kinlen by maintaining conductive contact between the fibers and the heating element with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712